IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                      No. 14-25V
                                                                 Filed: March 10, 2014
                                                                  Not for publication

*************************
GRACE BODDEN and                          *
DAMIAN BODDEN                             *
Legal representatives of a minor          *
Child, B.B.,                              *     Conceded; rotavirus; intussusception
                                          *
                    Petitioners,          *
      v.                                  *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Carlos Allenby Bodden, Esq., Ellis, Ged & Bodden, Boca Raton, FL for petitioners.
Lindsay Corliss, Esq., U.S. Dept. of Justice, Washington, DC for respondent.


                                                               RULING ON ENTITLEMENT1

Gowen, Special Master:

       On January 10, 2014, Grace Bodden and Damian Bodden, legal representatives
of a minor child, B.B., [“petitioners”] filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 [the “Vaccine
Act” or “Program. The petition alleges that B.B. received the Rotateq rotavirus
vaccination on April 9, 2012, and thereafter suffered an ileocolic intussusception on
April 11, 2011, which was caused-in-fact by the above-stated vaccination. Petition at 1.

        On March 6, 2014, respondent filed her Rule 4(c) report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 1. Specifically, respondent submits that, “DVIC agrees with
petitioners’ claim that [B.B.’s] intussusception was caused-in-fact by the Rotateq
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2006).
vaccine that he received on April 9, 2012. Id. at 3.; See §13(a)(1). Respondent also
agrees the evidence demonstrates that petitioners met the statutory requirement
because B.B. required hospitalization and surgery for his injury. Respondent’s Report
at 3-4; See §11(c)(1)(D)(iii).

       In view of respondent’s concession and the evidence before me, I find
entitlement to compensation based on an injury that was caused-in-fact by a covered
vaccine. 42 C.F.R. § 100.3(a)(XI). A separate damages order will issue.


IT IS SO ORDERED.
                                 s/Thomas L. Gowen
                                 Thomas L. Gowen
                                 Special Master